Citation Nr: 1748376	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  08-28 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral plantar fasciitis.

2. Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD) and major depression, including a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to August 1980.

This appeal to the Board of Veterans' Appeals (Board) arises from a December 2006 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for service connection for plantar fasciitis, and declined to reopen a claim for service connection for a bipolar disorder (previously claimed as psychiatric disorder with posttraumatic stress disorder).  As discussed in the October 2012 remand, that rating decision misconstrued the Veteran's claim as a claim to reopen his previously denied claim for posttraumatic stress disorder.  This claim has subsequently been properly developed as a new claim for an acquired psychiatric condition other than those that were previously denied.  See Boggs v. Peake, 520 F.3d 1330 (2008).

In October 2012, the case was remanded for additional development.  

The issue of entitlement to service connection for an acquired psychiatric condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not demonstrate a connection between the Veteran's service and his plantar fasciitis.


CONCLUSION OF LAW

The criteria for service connection for plantar fasciitis are not met.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  Here, required notice was provided in June 2006 and additional notice was provided in November 2012.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claims, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records have been associated with the claims file.  Where the Veteran has advised VA of the existence of non-VA treatment records and authorized VA to obtain them, VA has either obtained them or made the required efforts to do so.

The Veteran has not been provided with a VA examination of his plantar fasciitis. VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A (d)(2) (2002); 38 C.F.R. § 3.159 (c)(4)(i).  As explained below, the Board finds that there is no competent evidence establishing that an event, injury, or disease occurred in the Veteran's service that is relevant to the Veteran's plantar fasciitis claim.  There is also no evidence in medical records that indicates the Veteran's plantar fasciitis is associated with his service.  Similarly, the Veteran does not provide any explanation as to why he believes his plantar fasciitis, diagnosed nearly 26 years after the end of his service, is associated with his service in any of his statements to VA.  Consequently, the Board finds that a VA examination was not required in this case.

II. Service Connection for Plantar Fasciitis

Service connection may be established for a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is diagnosed with bilateral plantar fasciitis.  The diagnosis first appears in an April 2006 VA treatment record.  VA treatment records since that time document his subsequent treatment for this condition.  Similarly, treatment records from outside of the VA system continue to document the Veteran's diagnosis and treatment for this condition for the next several years.

The report of the Veteran's enlistment physical from November 1979 indicates that the Veteran's feet were normal.  The Veteran made no mention of any foot condition on the accompanying report of medical history.  During his service, there is only one record of any foot related incidents, a June 1980 treatment record documenting the Veteran seeking treatment after dropping his weapon on his toe.  This incident does not appear to have affected the Veteran's plantar fascia and there is no further mention of this incident or any residuals from this incident in the Veteran's service treatment records.  The report of the Veteran's July 1980 separation examination again indicates that his feet were normal, and the accompanying report of medical history also indicates no conditions related to the Veteran's feet.

There is no evidence in the record between 1980 and April 2006 indicating a diagnosis of plantar fasciitis, and the medical records documenting the Veteran's post-service diagnosis and treatment of that condition, that have been previously summarized, do not contain any discussion of a connection between the Veteran's plantar fasciitis and his service.

Similarly, the Veteran's statements to VA regarding his plantar fasciitis contain no indication of how this condition is related to his service.  The Veteran's April 2006 statement in support of this claim simply indicates the Veteran's desire to file a service connection claim for plantar fasciitis.  His January 2007 notice of disagreement simply indicates that the Veteran disagreed with the initial denial of that claim, and the remainder of the Veteran's statements to the Board discuss either the claims process itself or his claim for an acquired psychiatric disorder.

Service connection is available where a disability was caused by, incurred in, or aggravated by some event, injury, or disease that a veteran is exposed to in service.  Hickson, 12 Vet. App. 247; 38 C.F.R. § 3.303.  Here, the evidence of record provides no indication of an association between the Veteran's plantar fasciitis and his service and no indication that the Veteran's service was marked by any event, injury, or disease relevant to such a claim.  As a result the Board finds that service connection is not warranted.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, the benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for plantar fasciitis is denied.





REMAND

The Board finds that an additional opinion is required before the Board can proceed to a final adjudication of the Veteran's claim for an acquired psychiatric condition.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

While the VA examiner appears to have answered the question that was asked, namely whether the Veteran had an acquired psychiatric disorder that was incurred in or caused by service, the Board finds that the rationale for the provided opinion requires additional clarification.  The March and July 2017 opinions discuss the Veteran's personality disorder, which the examiner states pre-existed his service, as his "primary problem."  This phrasing appears to indicate that the Veteran has additional psychiatric problems.  However, this is belied by the examiner's statement that "there are no other psychiatric symptoms that began during the [Veteran's service] and were experienced chronically [thereafter]."  In particular, the examiner indicates that the Veteran has never been diagnosed with bipolar disorder.  However, a VA treatment note from November 1995 documents a diagnosis of bipolar disorder by history.  April and September 2002 VA treatment notes document a diagnosis of schizoaffective disorder, bipolar type.  A March 2006 VA treatment note indicates that the Veteran had an admission diagnosis of bipolar I disorder with psychotic features, and subsequent VA treatment notes appear to provide both diagnoses of "schizoaffective disorder vs. bipolar" and personality disorder and distinguish between them, even at times placing them on separate axes.  Reviewing this evidence, the doctor who evaluated the Veteran's psychiatric records for SSA provided a diagnosis of bipolar syndrome based on many of the same records reviewed by the VA examiner, and that diagnosis appears to have been the basis, or part of the basis, for the granting of SSA benefits.  The Board requires further guidance with regard to this conflicting evidence.

Accordingly, the case is REMANDED for the following actions:

1. Arrange for an addendum opinion from the examiner who provided the previous addendum opinions.  In the event that the previous examiner is no longer available or the examiner determines that any opinion requested cannot be given without an examination, the Veteran should be scheduled for an appropriate examination.

The examiner should address the following:

(a) The examiner should state whether the Veteran's personality disorder clearly and unmistakably (undebatably) pre-existed the Veteran's service, and if so, whether the evidence clearly and unmistakably demonstrates that the personality disorder was not aggravated by his service.

(b) In light of the fact that the Veteran's personality disorder was discussed as his "primary problem," please state whether the Veteran has any additional acquired psychiatric conditions other than the personality disorder addressed in the previous paragraph, or posttraumatic stress disorder or major depressive disorder (which are the subject of a previous denial).

(c) Specifically with regard to a diagnosis of bipolar disorder, please state whether the Veteran has such a diagnosis.  If the answer to this question is negative, the examiner's rationale should address the contrary evidence from VA treatment records in November 1995, April and September 2002, March 2006, and the contrary conclusion reached by the doctor who evaluated the Veteran's psychiatric conditions for SSA.

(d) If the examiner determines that the Veteran does have an acquired psychiatric condition or bipolar disorder as discussed in the preceding two paragraphs, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that this condition(s) was incurred in or caused by the Veteran's service.

The examiner should provide a complete rationale for each opinion given, and cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

2.  Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claim on appeal.  If it remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


